Citation Nr: 0734582	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-27 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral eye 
disability due to chemical exposure.

2.  Entitlement to service connection for lung disability due 
to chemical exposure.

3.  Entitlement to an increased evaluation for bilateral 
hearing loss.

4.  Entitlement to an increased evaluation for degenerative 
arthritic changes of the right (major) shoulder, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to November 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision from the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which, in pertinent part, denied 
service connection for a bilateral eye condition and a lung 
condition, continued and confirmed a prior noncompensable 
rating for hearing loss, and awarded an increased rating to 
10 percent for the veteran's service-connected degenerative 
arthritic changes of the right (major) shoulder. 

The veteran is service-connected for a right shoulder 
disorder identified as degenerative arthritic changes of the 
right (major) shoulder.  The decision below adjudicating his 
claim for a higher rating for the service-connected condition 
considers the musculoskeletal symptomatology addressed in the 
regulatory criteria for rating shoulder disorders.  Findings 
on VA examination in September 2004 raise the distinct 
possibility that the service-connected shoulder disorder also 
has a neurological component.  The issue of entitlement to a 
separate evaluation for neurological symptoms associated with 
(or secondary to) the service-connected degenerative 
arthritic changes of the right shoulder has not been 
addressed by the agency of original jurisdiction.  As such it 
is referred to the RO for action deemed appropriate.  




FINDINGS OF FACT

1.  There is a lack of competent evidence of current 
bilateral eye disability.  In-service chemical exposure was 
acute and transitory without evidence of continuing pathology 
related to the eyes during service or post-service.

2.  There is a lack of competent evidence of current lung 
disability.  In-service chemical exposure was acute and 
transitory without evidence of continuing pathology related 
to the lungs during service or post-service.

3.  Bilateral hearing loss is manifested by an average pure 
tone threshold of 55 decibels on the right and 51 decibels on 
the left.  Discrimination ability averages at 92 percent 
correct on the right and 96 percent correct on the left.  
This is level I hearing in each ear.

4.  Degenerative arthritic changes in the right shoulder are 
manifested by slight functional impairment.


CONCLUSIONS OF LAW

1.  Bilateral eye disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  Lung disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2007).

4.  The criteria for an evaluation in excess of 10 percent 
for degenerative arthritic changes in the right shoulder have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) redefined VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a May 2004 letter, the RO provided notice to 
the veteran regarding what was needed to substantiate a claim 
for service connection and a claim for increase, what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of and to submit any 
further evidence that was relevant to the claim.  The letter, 
however, did not inform the veteran of how disability 
evaluations and effective dates are assigned and the type 
evidence which impacts those determinations.  The Board finds 
that the veteran has not been prejudiced by such.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case as no 
new disorders are being service connected and no increased 
rating is being assigned, there is no need for such notice to 
be provided.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  Id.  VA has obtained VA 
treatment records and has provided the veteran with 
examinations in connection with his claims for increase.  

In the April 2007 informal hearing presentation, the 
veteran's representative stated that, "Where a veteran 
claims a disability is worse than when originally rated, and 
the available evidence is too old to adequately evaluate the 
state of the condition, the VA must provide a new 
examination."  (Citations omitted.)  The veteran has not 
alleged that either disability addressed below has worsened 
since the 2004 VA examinations.  Rather, his argument is that 
the examinations did not show how severe his disabilities 
were at that time.  The Board will not remand for new 
examinations, as the 2004 examinations address the veteran's 
hearing loss and musculoskeletal symptoms adequately.  (The 
Board is remanding the portion of the veteran's claim for the 
service-connected right shoulder disability based upon his 
neurological complaints.)

VA has not provided the veteran with examinations in 
connection with his claims for service connection; however, 
the Board finds that an examination was not necessary to make 
a decision on these claims.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002).  Specifically, under the law, an examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  Id. at 
(d)(2)(A)-(C); see also 38 C.F.R. § 3.159(c)(4) (2007).  

Here, the veteran has not brought forth either competent 
evidence of persistent or recurrent symptoms of a bilateral 
eye disability or a lung disability, nor has he brought forth 
competent evidence of current disabilities associated with 
the eyes and lungs.  Specifically, there is a lack of 
evidence that the veteran showed recurrent complaints 
associated with his eyes and lungs either during service or 
following his discharge from service.  This is discussed in 
more detail below.  Because he has not fulfilled one of the 
criteria necessary for an examination to be required, VA was 
not obligated to provide one.  Id.  

The veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection

The veteran asserts that he sustained injuries to his eyes 
and lungs in service when he was exposed to a chemical spill 
involving sulfuric acid that occurred in September 1984.  He 
states that he and others were required to evacuate the 
building, but had to keep entering the building to make sure 
everyone had evacuated the area, which continuously exposed 
him to the chemical.  He describes his eyes and lungs being 
burned.  The veteran states he was treated with a cream for 
his eyes and nothing for the lung condition, but that his 
lungs were irritated, and he has suffered from shortness of 
breath as a result of the chemical spill.  The veteran 
describes his eyes as being very sensitive to light and that 
he now has difficulty breathing.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for bilateral eye disability 
and lung disability.  The service medical records show that 
an "industrial chemical accident" occurred in September 
1984 and that the veteran had been evacuated from the 
affected area.  The diagnosis entered was chemical vapor 
exposure.  The remainder of the service medical records are 
silent for any findings or complaints of eye sensitivity.  A 
January 1990 eye consultation shows that the veteran's ocular 
health was within normal limits.  A February 1991 report of 
medical examination shows that clinical evaluations of the 
eyes and lungs were normal.  A March 1991 chest x-rays showed 
no evidence of active diseases.  A July 1992 treatment record 
shows the veteran complained of chest congestion and cough.  
The examiner stated to rule out bronchitis.  He recommended 
that the veteran stop smoking.  A September 1992 chest x-ray 
showed that the lungs were clear.  The impression was a 
normal chest.  In January 1993, the veteran was diagnosed 
with a viral upper respiratory infection.  

The post service VA treatment records show that the veteran 
was seen in May 2005.  The examiner stated the veteran 
appeared to be in good health except for a history of 
smoking.  He advised the veteran to quit smoking.  
Examination of the lungs were clear bilaterally.  There are 
no post service treatment records showing treatment for the 
eyes.  

Here, there is a lack of competent evidence that the veteran 
has a disability either involving his eyes or his lungs.  
Following the inservice chemical accident, there were no 
findings associated with the eyes or lungs to show that he 
developed a chronic condition.  While there was a service 
medical record that showed a finding to rule out bronchitis, 
such occurred years after the chemical spill, and the 
examiner did not attribute such finding to the 1984 chemical 
spill.  Regardless, post service medical records do not 
reveal any diagnoses associated with the eyes or lungs.  In a 
May 2005 VA outpatient treatment report, the examiner stated 
that examination of the veteran's lungs was clear.  He noted 
that the veteran seemed to be in good health "except for 
smoking" history.  In a November 2005 VA outpatient 
treatment report, the examiner stated the veteran's breathing 
was even and unlabored.  There have been no post service 
treatment records that address the veteran's eyes.

While the veteran is competent to state that he has eye 
sensitivity and difficulty breathing, he is not competent to 
state that he has a disability of the eyes and lungs due to 
disease or injury.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  What is lacking is evidence that the 
veteran has current eye and lung disabilities.  Without 
competent evidence of a current diagnosis of a left knee 
disability, service connection cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  There is no competent evidence in the record 
to refute the medical findings of no current disability.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bilateral eye disability and lung 
disability, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.



III.  Increased Ratings

By way of a May 1995 rating decision, the RO granted service 
connection for bursitis of the right shoulder and bilateral 
high frequency hearing loss.  Each disability was assigned a 
noncompensable evaluation.  In November 2004, the RO granted 
a 10 percent evaluation for bursitis of the right shoulder 
and reclassified the disability as degenerative arthritic 
changes of the right shoulder.  It also continued the 
noncompensable evaluation for bilateral high frequency 
hearing loss and reclassified the disability as bilateral 
hearing loss.  The veteran asserts that he should receive 
higher evaluations for both disabilities.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Bilateral hearing loss

In the veteran's notice of disagreement, received in January 
2005, he stated that the noncompensable evaluation does not 
contemplate the severity of his hearing loss.  He noted that 
his hearing loss had deteriorated in service to the point 
that the service was attempting to remove him from his career 
field.  He states that when he underwent the 2004 hearing 
test, the evaluator recommended that he get hearing aids, 
which does not seem to correlate with the noncompensable 
evaluation.  

A September 2004 audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
50
75
70
LEFT
20
55
70
60

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and 96 percent in the left ear.  
The audiologist stated the veteran had mild to moderately 
severe sensorineural hearing loss in both ears.  

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels from Level I for essentially normal acuity 
through XI for profound deafness.  38 C.F.R. § 4.85, Table VI 
(2007).

The Roman numerals are assigned based upon the average 
puretone threshold and speech discrimination for each ear.  
The average puretone threshold is determined by adding up the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz and 
dividing that number by four.  38 C.F.R. § 4.85.  The Roman 
numeral is located at the point where the average puretone 
threshold and speech discrimination intersect in Table VI.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable evaluation for bilateral hearing 
loss disability.  The February 2004 examination findings 
establish that the veteran had an average puretone threshold 
of 55 in the right ear (220/4) with 92 percent 
discrimination.  The left ear has an average puretone 
threshold of 51 (205/4) with 96 percent discrimination.  From 
Table VI of 38 C.F.R. § 4.85, a Roman Numeral I is derived 
for both the right ear and the left ear.  A noncompensable 
evaluation is derived from Table VII of 38 C.F.R. § 4.85 by 
intersecting row I with column I (since both ears have the 
same Roman numeral, neither ear is the "better ear").  
Thus, the preponderance of the evidence is against a 
compensable evaluation for bilateral hearing loss.  

The veteran's representative has argued that the testing 
methods used by VA to determine hearing loss evaluations are 
inadequate; and hence, VA has failed in its duty to assist.  
However, the testing was conducted in compliance with the VA 
Rating Schedule.  The Board is bound by the applicable 
regulations pertaining to VA which includes the Rating 
Schedule.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§ 19.5 (2007).  VA has chosen to evaluate hearing loss in the 
manner in which it does, being fully aware of 38 C.F.R. 
§§ 4.1, 4.2, and 4.10.  As such, the Board finds that the 
examination was adequate, and that additional development by 
way of another examination would be redundant and 
unnecessary, particularly when the veteran has not argued 
that his hearing loss has worsened since the September 2004 
audiological evaluation.  Furthermore, there are no 
allegations of medical treatment, employment interference, or 
other significant functional impairment warranting other than 
the application of the regular schedular provisions.

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Accordingly, because 
the audiological evaluation does not show that the veteran 
warrants a compensable evaluation, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55. 

B.  Degenerative arthritic changes of the right shoulder

The veteran has stated that his right shoulder has gotten 
"extremely worse."  He states that he reported this at the 
2004 examination and that the examiner seemed to care only 
about how high the veteran was able to lift his arm.  

The Board notes that the veteran's right arm is his dominant 
or "major" arm.  See 38 C.F.R. § 4.69 (2007).

Under Diagnostic Code 5010, traumatic arthritis is to be 
rated on limitation of motion of the affected part, as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2007).  Under Diagnostic Codes 5003, which addresses 
degenerative arthritis, it states that arthritis, established 
by x-ray findings, will be rated on the basis of limitation 
of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007).  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, a 10 percent rating is 
warranted when there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  Id.  
A 20 percent rating is warranted when there is x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups with occasional incapacitating 
exacerbations.  Ibid.  For the purpose of rating a disability 
from arthritis, the shoulder is considered a major joint.  
38 C.F.R. § 4.45(f) (2007).  The 20 percent and 10 percent 
ratings based on x-ray findings will not be combined with 
ratings based upon limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note 1.

The normal range of motion for shoulder flexion is from 
0 degrees to 180 degrees.  38 C.F.R. § 4.71, Plate II (2007).  
Normal range of motion for shoulder abduction is from 
0 degrees to 180 degrees.  Id.  Normal external and internal 
rotations of the shoulder are both from 0 degrees to 
90 degrees.  Id.

The Rating Schedule provides that limitation of motion of the 
arm to no higher than shoulder level warrants a 20 percent 
evaluation for the major arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2007).  When motion is possible only to midway 
between the side and shoulder level, a 30 percent evaluation 
is warranted for the minor arm.  Id.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for degenerative arthritic 
changes of the right shoulder.  The evidence essentially 
shows that the veteran has very slight limitation of motion 
with mild functional impairment.  In the September 2004 VA 
examination report, the examiner stated the veteran had 
170 degrees of flexion, 160 degrees of abduction, 80 degrees 
of external rotation, and 80 degrees of internal rotation.  
Pain started at the degrees reported.  X-rays showed mild 
degenerative arthritic changes in the acromioclavicular joint 
without separation.  The glenohumeral joint was normal.  The 
examiner stated the veteran's range of motion was 
additionally limited by pain, fatigue, weakness, lack of 
endurance, and incoordination.  The examiner noted that the 
veteran had not lost any time from work due to the service-
connected disability.

The veteran's limitation of motion of the right arm would not 
warrant a compensable evaluation under Diagnostic Code 5201, 
as he was able to flex and abduct his arm well above the 
shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  
He also would not be entitled to a 10 percent evaluation 
under Diagnostic Code 5003, as the 10 percent (and 
20 percent) evaluation requires involvement of two or more 
major joints, and the shoulder is only one joint.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003; 38 C.F.R. § 4.45(f).  
Nevertheless, the veteran has painful motion, which the 
10 percent evaluation contemplates.  See 38 C.F.R. § 4.59 
(intent of the Rating Schedule is to recognize painful joints 
as entitled to at least the minimum compensable evaluation 
for the joint).  The evidence does not establish that the 
veteran's limitation of motion would warrant an evaluation in 
excess of 10 percent, as he does not have either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement that would be needed to 
meet the criteria for the 20 percent evaluation.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. 
§§ 4.40, 4.45).  In order to warrant a 20 percent evaluation, 
the evidence would need to show that abduction of the right 
arm was limited to shoulder level, which is 90 degrees.  He 
was able to abduct his right arm to 160 degrees, which is 
almost full abduction.  While the examiner noted that the 
service-connected disability would be additionally limited by 
pain, weakness, and other factors, he also noted that the 
veteran had not lost any time from work as a result of the 
service-connected disability.  

The Board has also considered the service-connected 
disability under Diagnostic Codes 5200 and 5202; however, the 
evidence has not shown that shoulder is ankylosed, that the 
veteran has a flail shoulder, that there is nonunion or 
fibrous union of the humerus, that there is any recurrent 
dislocation of the humerus at the scapulohumeral joint or 
malunion of the humerus, which would warrant an increased 
rating under those Diagnostic Codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5202.

The veteran has alleged that his service-connected right 
shoulder disability warrants an increased evaluation.  As 
stated above, he has not met the criteria for a higher 
rating.  To the extent that he asserts he warrants an 
evaluation in excess of 10 percent for the service-connected 
shoulder disorder, the preponderance of the evidence is 
against his claim, and the claim, the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.  
[As discussed in the introduction, the Board is remanding the 
issue of whether the veteran is entitled to a separate 
evaluation for any neurological symptoms associated with the 
service-connected disability.]  

The evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  The overall disability picture with respect to 
the service-connected degenerative arthritic changes of the 
right shoulder does not show any significant impairment 
beyond that contemplated in the 10 percent rating.  Under the 
circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-39; 
Floyd, 9 Vet. App. at 96 (1996); Shipwash, 8 Vet. App. at 
227.


ORDER

Service connection for bilateral eye disability due to 
chemical exposure is denied.

Service connection for lung disability due to chemical 
exposure is denied.

An increased evaluation for bilateral hearing loss is denied.

An increased evaluation for degenerative changes of the right 
shoulder based is denied.  




________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


